This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0548

                              Otis Elliot Woodson, petitioner,
                                          Appellant,

                                            vs.

                                    State of Minnesota,
                                        Respondent.

                                 Filed January 20, 2015
                                        Affirmed
                                     Peterson, Judge

                              Ramsey County District Court
                                File No. 62-CR-11-3557

Cathryn Middlebrook, Chief Appellate Public Defender, Chang Lau, Assistant Public
Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John Choi, Ramsey County Attorney, Kaarin Long, Assistant County Attorney, St. Paul,
Minnesota (for respondent)

         Considered and decided by Hudson, Presiding Judge; Peterson, Judge; and Larkin,

Judge.

                         UNPUBLISHED OPINION

PETERSON, Judge

         In this appeal from the district court order denying appellant’s petition for

postconviction relief, appellant argues that the district court erred when it found that
(1) the factual basis for his guilty plea was sufficient and (2) the guilty plea was

voluntarily entered. We affirm.

                                        FACTS

       At midnight on May 12, 2011, St. Paul police officers responded to a 911 call

from a homeowner who said that he had just chased a man out of his house. When

officers arrived at the house, they found appellant Otis Elliot Woodson sitting outside on

the stairs. Appellant claimed that he had been drugged by an unknown person. He said

that he woke up in the basement of the house but did not know how he got there.

       The homeowner told police that he was eating dinner when he heard loud noises

coming from the east side of the house. He went to investigate and saw appellant

standing in the living room. After the homeowner twice told appellant to leave, appellant

left through the front door.

       On the east side of the house, police found a cut window screen. The homeowner

stated that the damage was new. Also, the window-well cover for a basement window

was displaced, the window screen was removed, and the window frame and glass had

been pushed into the house and were on the basement floor.

       Appellant was charged with one count each of first-degree burglary of an occupied

dwelling, second-degree burglary, and possession of burglary or theft tools. Pursuant to a

plea agreement, appellant pleaded guilty to the first-degree-burglary charge and the other

charges were dismissed. For the plea’s factual basis, appellant admitted entering a house

without the owner’s permission while the owner was present. He also admitted that he

“went into that home because [he was] looking to take some items from the homeowner.”


                                            2
       At the plea hearing, the prosecutor stated that the state would be requesting a

guidelines sentence but understood that appellant would be seeking a downward

dispositional departure. Appellant acknowledged that the guidelines sentence called for

an executed prison term and that the district court was “not guaranteeing to do anything

other than what the sentencing guidelines call for.” After accepting appellant’s guilty

plea, the district court granted defense counsel’s request to transfer appellant to Regions

In-Custody Inpatient Treatment Facility to obtain treatment for his mental-health

conditions, pending sentencing. Appellant was transferred to Regions, but, one week

after the plea hearing, he was transferred back to the Ramsey County Adult Detention

Center (ADC).

       Before sentencing, appellant’s counsel filed a motion to withdraw his guilty plea.

But, at the sentencing hearing, appellant’s counsel told the district court that appellant no

longer wished to proceed with the motion to withdraw his plea and would like to proceed

with sentencing.    Appellant testified that he had been prescribed an antidepressant

medication and an antipsychotic medication when he was at Regions, and while at the

ADC, he was given only the antidepressant. Appellant stated that he was ready to move

on from the ADC and that he believed he would receive better medication management in

prison. The district court sentenced appellant to an executed term of 57 months in prison.

       In September 2013, appellant filed a petition for postconviction relief seeking to

withdraw his plea. Appellant argued that the plea was not accurate because it lacked a

sufficient factual basis and was involuntary because it resulted from the improper

pressure of being detained without proper medication and was improperly induced by the


                                             3
promise of a dispositional departure in the form of civil commitment. Following an

evidentiary hearing, the district court denied appellant’s petition.

                                      DECISION

        A defendant does not have an absolute right to withdraw a guilty plea. State v.

Raleigh, 778 N.W.2d 90, 93 (Minn. 2010). A defendant seeking to withdraw a guilty

plea after sentencing must show “that withdrawal is necessary to correct a ‘manifest

injustice.’” Carey v. State, 765 N.W.2d 396, 400 (Minn. App. 2009) (quoting Minn. R.

Crim. P. 15.05, subd. 1), review denied (Minn. Aug. 11, 2009). Under this standard,

plea-withdrawal must be permitted if the guilty plea is not valid, which depends on

whether the plea was accurate, voluntary, and intelligently made. Raleigh, 778 N.W.2d

at 94. The defendant has the burden of establishing the grounds for permitting a plea

withdrawal, and the validity of a plea is a question of law, which this court reviews de

novo.    Id.    This court must affirm a postconviction court’s decision unless the

postconviction court abused its discretion.        Bruestle v. State, 719 N.W.2d 698, 704

(Minn. 2006).

                                              I.

        To be accurate, a plea must be supported by an adequate factual basis. State v.

Ecker, 524 N.W.2d 712, 716 (Minn. 1994).               An adequate factual basis requires

“sufficient facts on the record to support a conclusion that defendant’s conduct falls

within the charge to which he desires to plead guilty.” State v. Iverson, 664 N.W.2d 346,

349 (Minn. 2003) (quotation omitted). Ultimately, it is the district court’s responsibility




                                              4
to ensure that the parties have established an adequate factual basis on the record. Ecker,
524 N.W.2d at 716.

       A person who enters a building without consent and either intends to or does

commit a crime in the building is guilty of first-degree burglary if the building is a

dwelling and another person, who is not an accomplice, is present.             Minn. Stat.

§ 609.582, subd. 1(a) (2010). Appellant argues that the factual basis for his guilty plea is

insufficient to show that, when he entered the home, he intended to or did commit a

crime. Respondent does not dispute that the factual basis established at the plea hearing

did not show that appellant committed a crime in the home. But respondent argues that

there is a sufficient factual basis to conclude that appellant intended to commit a crime

while in the home.

       The only question that appellant answered regarding his intent to commit a crime

was the following:

              Q: And you would agree with me that you went into that
              home because you were looking to take some items from the
              homeowner; is that correct?
              A: Yes.

       The crime of theft is committed when a person “intentionally and without claim of

right takes, uses, transfers, conceals or retains possession of movable property of another

without the other’s consent and with intent to deprive the owner permanently of

possession of the property.” Minn. Stat. § 609.52, subd. 2(a)(1) (2010). Appellant

argues that because there are several definitions of the word “take” that do not “convey a

permanent dispossession of property or that [he] did not originally possess a claim of



                                             5
right to the property taken,” his admission that he was “looking to take some items from

the homeowner” was insufficient to prove that he intended to permanently deprive the

homeowner of any property and that he did not have a claim of right to any property he

meant to take.

       But appellant admitted at the plea hearing that he did not have the homeowner’s

permission to enter the home.       In that context, the district court could understand

appellant’s statement that he was “looking to take some items from the homeowner” to

mean that appellant intended to take property without the homeowner’s permission and

permanently deprive the homeowner of possession. Such an understanding would be

within the common meaning of “take,” and, although appellant claimed that he meant

something else, the postconviction court was not required to accept that claim as credible.

The postconviction court did not abuse its discretion in determining that appellant did not

meet his burden of establishing that his guilty plea was not accurate.

       Appellant also argues that the factual basis for his guilty plea was insufficient

because it was established solely by leading questions. “The district court typically

satisfies the factual basis requirement by asking the defendant to express in his own

words what happened. . . . Still, a defendant may not withdraw his plea simply because

the court failed to elicit proper responses if the record contains sufficient evidence to

support the conviction.” Raleigh, 778 N.W.2d at 95. As we have already discussed, the

record contains a sufficient factual basis to conclude that appellant committed first-

degree burglary.




                                             6
                                             II.

         The voluntariness requirement insures that a guilty plea is not entered because of

any “improper pressures or inducements.” State v. Brown, 606 N.W.2d 670, 674 (Minn.

2000).     Whether a plea is voluntary is determined by considering all relevant

circumstances. Raleigh, 778 N.W.2d at 94.

         Appellant argues that it is apparent from the circumstances surrounding his guilty

plea that he waived his trial rights only to obtain proper medical treatment for his mental

illnesses and that there was ample evidence that he was not being properly treated for

serious mental-health issues before he entered his plea. Appellant concludes that his

plea, therefore, “was made as a result of improper pressures, rendering the plea

involuntary and invalid.” But when appellant was asked during the plea hearing whether

he felt that he was able to make sound legal decisions and whether he felt comfortable in

his mental-health status to waive his trial rights and plead guilty, he responded, “Yes.”

         Appellant also argues that his plea was not voluntary because it was induced by

his “belief that he would be able to request not just a downward dispositional departure

from the court at sentencing, but a departure with the specific result of being committed

to inpatient treatment.” A guilty plea cannot be induced by unfulfilled or unfulfillable

promises. Brown, 606 N.W.2d at 674.

         Although appellant indicated during the plea hearing that he would be seeking a

dispositional departure, he also acknowledged that the guidelines sentence called for an

executed prison term and that the district court was “not guaranteeing to do anything

other than what the sentencing guidelines call for.” Appellant argues that he hoped to be


                                              7
evaluated for civil commitment, but neither the plea petition nor the transcript of the plea

hearing indicates that civil commitment was to be the basis for appellant’s request for a

dispositional departure or that appellant was promised that he would receive a

dispositional departure and be committed to a treatment facility. The postconviction

court did not abuse its discretion in determining that appellant did not meet his burden of

establishing that his guilty plea was not voluntary.

       Affirmed.




                                             8